ACCEPTED
                                                                                                 03-15-00118-CV
                                                                                                         7046375
                                                                                      THIRD COURT OF APPEALS
                                                                                                 AUSTIN, TEXAS
                                                                                            9/22/2015 7:19:54 PM
                                                                                               JEFFREY D. KYLE
                                                                                                          CLERK



                                No. 03-15-00118-CV
                     _______________________________________                 FILED IN
                                                                      3rd COURT OF APPEALS
                                                                          AUSTIN, TEXAS
                           IN THE COURT OF APPEALS                    9/22/2015 7:19:54 PM
                       FOR THE THIRD DISTRICT OF TEXAS                  JEFFREY D. KYLE
                                 AUSTIN, TEXAS                                Clerk
                     _______________________________________

TEXAS QUARTER HORSE ASSOCIATION; TEXAS THOROUGHBRED
 ASSOCIATION; TEXAS HORSEMEN’S PARTNERSHIP; GILLESPIE
  COUNTY FAIR AND FESTIVALS ASSOCIATION, INC.; GLOBAL
GAMING LSP, LLC d/b/a LONE STAR PARK AT GRAND PRAIRIE; and
              SAM HOUSTON RACE PARK, LLC,

                                                             Appellants

                                          v.

AMERICAN LEGION DEPARTMENT OF TEXAS, TEMPLE POST 133,
 et al.; KICKAPOO TRADITIONAL TRIBE OF TEXAS; THOMPSON
  ALLSTATE BINGO SUPPLY, INC.; and MOORE SUPPLIES, INC.,

                                                     Appellees
              __________________________________________________

                JOINT MOTION TO SET BRIEFING SCHEDULE
              _________________________________________________

TO THE HONORABLE THIRD COURT OF APPEALS:

       Pursuant to Tex. R. App. P. 2 and 10.1, the parties move this Court to set a

briefing schedule for Appellees’ Motion to Dismiss Appeal. The parties further move

this Court to postpone briefing on the merits until this Court either rules on the Motion to

Dismiss or, alternatively, announces that the motion will be carried with the case.

       In support of their request, the parties would show the following:

                                               1
        1. The District Court for the 53d Judicial District in Austin signed its final

judgment in American Legion Department of Texas, Temple Post 133, et al. v. Texas

Racing Commission, et al., No. D-1-GN-14-003700, on December 3, 2014.                  On

December 23, 2014, Appellants moved to modify the judgment, which the district court

denied on January 21, 2015. Appellants filed their notice of appeal on February 20,

2015.

        2. Appellees moved to dismiss the appeal on May 6, 2015. After this Court

granted Appellants’ unopposed request for a thirty-day extension, their response to

Appellees’ Motion to Dismiss was due June 17, 2015.

        3. On June 17, 2015, this Court granted Appellants’ Unopposed Motion to Abate

Appeal for ninety days. The abatement ended September 15, 2015.

        4. The parties respectfully request that this Court set November 2, 2015 as the

deadline for Appellants’ response to Appellees’ Motion to Dismiss. The parties also

request that this Court set November 23, 2015 as the deadline for Appellees’ reply in

support of their Motion to Dismiss.

        5.   The parties further request that this Court consider Appellees’ Motion to

Dismiss prior to commencement of the briefing on the merits. If, after Appellees’ reply

on their Motion to Dismiss is filed, this Court either denies Appellees’ Motion to Dismiss

or decides to carry it with the case, the parties would request that the Court then issue a

briefing schedule on the merits.

                                             2
       WHEREFORE, PREMISES CONSIDERED, the parties pray that this Court grant

their motion to set a briefing schedule for Appellees’ Motion to Dismiss, with

Appellants’ response due November 2, 2015 and Appellees’ reply due November 23,

2015. The parties further request that this Court postpone briefing on the merits until this

Court either rules on the Motion to Dismiss or, alternatively, announces that the motion

will be carried with the case. The parties also request such other and further relief to

which they may be entitled.




                                             3
DATED:      September 22, 2015                  Respectfully submitted,

By: /s/ Raymond E. White (w/ permission)        By: /s/ J. Bruce Bennett
        Raymond E. White                                J. Bruce Bennett

Raymond E. White                               J. Bruce Bennett
State Bar NO: 21321950                         State Bar No. 02145500
MCGINNIS, LOCHRIDGE & KILGORE, LLP             John A. Cardwell
600 Congress Avenue, Suite 2100                State Bar No. 03791200
Austin, Texas 78701                            CARDWELL, HART & BENNETT, LLP
Tel: (512) 495-6035                            807 Brazos, Suite 1001
Fax: (512) 505-6331                            Austin, Texas 78701
rwhite@mcginnislaw.com                         Tel: (512) 322-0011
                                               Fax: (512) 322-0808
COUNSEL FOR APPELLEE KICKAPOO                  cardwell53@earthlink.net
TRADITIONAL TRIBE OF TEXAS                     jbb.chblaw@me.com
                                                --and--
Anatole Barnstone
State Bar No.: 00793308                        Dudley D. McCalla
OFFICE OF ANATOLE BARNSTONE                    State Bar No. 13354000
713 West 14th Street                           JACKSON WALKER, LLP
Austin, Texas 78701                            100 Congress Avenue Suite 1100
Phone: (512) 327-2600                          Austin, Texas 78701-0000
Fax: (512) 482-8095                            Tel: (512) 236-2071
barnstonelaw@gmail.com                         Fax: (512) 236-2002
                                               dmccalla@jw.com
--and--
                                               COUNSEL FOR APPELLANT GLOBAL GAMING
Stephen Fenoglio
                                               LSP, LLC D/B/A LONE STAR PARK AT
State Bar No: 06904600                         GRAND PRAIRIE
Attorney and Counselor at Law
713 West 14th Street                           Robert G. Hargrove
Austin, Texas 78701                            State Bar No. 24032391
Tel: (512) 347-9944
                                               Ana Maria Marsland Griffith
Fax: (512) 482-8095                            State Bar No. 13049300
jsfenoglio@fenogliolaw.com
                                               OSBORN, GRIFFITH & HARGROVE
COUNSEL FOR APPELLEE AMERICAN                  515 Congress Ave., Suite 2450
LEGION DEPARTMENT OF TEXAS                     Austin, Texas 78701
                                           4
Terry L. Scarborough                  Tel: (512) 476-3529
State Bar No.: 17716000               Fax: (512) 476-8310
HANCE, SCARBOROUGH LLP                rob@texasenergylaw.com
400 West 15th Street, Suite 950       anamaria@texasenergylaw.com
Austin, Texas 78701
                                      COUNSEL FOR APPELLANTS TEXAS
Tel: (512) 479-8888
                                      QUARTER HORSE ASSOCIATION, TEXAS
Fax: (512) 482-6891
                                      THOROUGHBRED ASSOCIATION, AND TEXAS
tscarborough@hslawmail.com
                                      HORSEMEN’S PARTNERSHIP
COUNSEL FOR APPELLEES THOMPSON
                                      Martha S. Dickie
ALLSTATE BINGO SUPPLY, INC. AND
                                      State Bar No. 00000081
MOORE SUPPLIES, INC.
                                      Boone Almanza
                                      State Bar No. 01579001
                                      ALMANZA, BLACKBURN & DICKIE, LLP
                                      2301 South Capital of Texas Highway,
                                      Building H
                                      Austin, Texas 78746
                                      Tel: (512) 478-9486
                                      Fax: (512) 478-7151
                                      mdickie@abdlawfirm.com
                                      balmanza@abdlawfirm.com
                                      COUNSEL FOR APPELLANT GILLESPIE
                                      COUNTY FAIR AND FESTIVALS
                                      ASSOCIATION, INC.

                                      James C. Ho
                                      State Bar No. 24052766
                                      Bradley G. Hubbard
                                      State Bar No. 24090174
                                      GIBSON, DUNN & CRUTCHER LLP
                                      2100 McKinney Avenue, Suite 1100
                                      Dallas, Texas 75201
                                      Tel: (214) 698-3100
                                      Fax: (214) 571-2934
                                      jho@gibsondunn.com
                                      bhubbard@gibsondunn.com
                                  5
                                                COUNSEL FOR APPELLANT SAM HOUSTON
                                                RACE PARK, LLC


                            CERTIFICATE OF SERVICE

        I certify that a true copy of foregoing Motion was served via electronic means on
all counsel of record in this case on this 22 day of September 2015:


                                                 /s/ J. Bruce Bennett
                                                 J. Bruce Bennett




                                            6